El Juez Asociado Señor "Wolf,
emitió la opinión del tribunal.
Se ha presentado una moción para desestimar el recurso por frívolo. En la demanda se alegaba que en 22 de febrero de 1929 el demandante suscribió como fiador un pagaré a favor del Banco Comercial otorgado por Luis Cerra y Gerardo Cerra; que al vencerse la obligación el referido Banco Co-mercial trató infructuosamente de obtener de dichos deudo-res el pago de la misma y que entonces el banco requirió al demandante para que pagara la deuda, cosa que hizo. ' Luego, esta acción fué instituida para recobrar de Luis Cerra y Gerardo Cerra, los demandados en el presente litigio, la suma pagada al Banco.
Aparece que el pagaré venció el 22 de mayo de 1929, y que fué pagado por el demandante el 29 de marzo de 1930. Los apelantes alegaron como defensa que al ser rehabilitados en un procedimiento de quiebra fueron exonerados de todas las deudas existentes contra ellos el 22 de mayo de 1929, y que la reclamación del demandante fué una de las deudas in-cluidas en la exoneración. El caso fué juzgado ante la Corte de Distrito de Humacao el 24 de mayo de 1933.
*122De la opinión emitida se desprende que la rehabilitación en quiebra se efectuó el 29 de diciembre de 1929, y que desde luego la misma se retrotraía a la fecha en que se radicó la petición de quiebra. La corte resolvió que la reclamación, del Banco Comercial de Humacao había sido incluida en la lista de acreedores, pero que nada había que demostrara que en-tre los acreedores comunes de los quebrados se incluyera al demandante y apelado en este recurso; que en la contesta-ción no se alegaba que el demandante tenía conocimiento de la existencia del procedimiento de quiebra; que este tribunal había resuelto en el caso de Roig v. Barletta, et al., 28 D.P.R. 603, que una reclamación no incluida en la lista de acreedores no quedaba afectada por la rehabilitación, a me-nos que se demostrara que el acreedor fué notificado o tenía conocimiento del procedimiento de quiebra. En Villar & Co. v. Conde, 37 D.P.R. 706, resolvimos que cuando los acreedo-res tenían conocimiento del procedimiento de quiebra la deuda que no figurara en la lista de acreedores quedaba exonerada. La Ley de Quiebras provee que la rehabilitación del que-brado exonera a éste de todas sus deudas probables, con cier-tas excepciones, siendo una de ellas cuando las deudas no han sido incluidas en la lista de acreedores a tiempo para ser probadas y concedidas, debiéndose hacer constar el nombre del acreedor, de ser conocido por el quebrado, a menos que tal acreedor fuere notificado o tuviere conocimiento expreso del procedimiento de quiebra. Code of Laws of United States of America, Título 11, párrafo 35, página 246.
La conclusión indicada en el caso de Roig v. Barletta, et al., supra, está sostenida por el caso de Hill v. Smith, 260 U. S. 592. De este último caso se desprende que el acreedor debe demostrar que no se le incluyó en la excepción, o sea que su reclamación no figuraba en la lista de acreedores, sino que existía una excepción a la excepción o sea, “a menos que el acreedor fuere notificado, etc.” y si el deudor se basa en ese principio debe presentar prueba para demostrar su de-*123recto, citando los casos de Kreitlein v. Ferger, 238 U. S. 21 y McKelvey v. United States, 260 U. S. 353.
Surge la cuestión de si la reclamación real o en perspec-tiva de un fiador es una deuda probable. Hay cortes que ban resuelto que tal responsabilidad eventual no era una deuda probable. Algunos de estos casos y otros fueron revisados en el de Maynard v. Elliot, 283 U. S. 273. Dicta corte re-solvió que la obligación de un endosante equivalía por lo me-nos a una reclamación y por ende que existía una deuda con-forme ésta es definida por la ley y que el contexto del pá-rrafo 63 de la Ley de Quiebras, que permite prueba de una reclamación “fundada ... en un contrato expreso o implí-cito,” era lo suficientemente amplio para comprender la res-ponsabilidad de un endosante de un documento negociable que no tabía vencido al tiempo de la adjudicación. En las citas del Tribunal Supremo de Estados Unidos existen casos que incluyen la responsabilidad eventual (contingent) del mismo quebrado para con otra persona, y casos, como el pre-sente, en que el reclamante era un fiador. La sección 63 a que nos referimos más arriba lleva el número 103 en el Código de los Estados Unidos y aparece en la página 254 del mismo. La conclusión a que llegó la Corte Suprema de los Estados Unidos fue bastante bien analizada en el caso de In re Smith, 146 Fed. 925, y hacía referencia al de Moch v. Market Street National Bank, 107 Fed. 897, que parece ser un caso cumbre en la materia. Según estas decisiones, no importa que la deuda hubiese o no vencido al momento de la quiebra, y esto ta sido resuelto en el caso de Germania Savings Bank & Trust Co. v. Loeb, 188 Fed. 285. Véase también In re Amdur Shoe Co., 13 Fed. (2d) 147; así como In re Cunningham, 64 Fed. (2d) 296, que cita el de Williams v. U. S. Fidelity Co., 236 U. S. 549.
La prueba en la corte inferior prácticamente admitió que esta reclamación eventual no fué incluida en la lista de acree-dores del quebrado y no existe absolutamente ninguna prueba *124de que el demandante fuese notificado o tuviera conocimiento del procedimiento de quiebra que estaba pendiente.

Por tanto nos sentimos obligados a resolver que la ape-lación es frívola y que la misma debe ser desestimada.